Order issued November         3 0 , 2012




                                                  In The
                                 (Court uf Apprats
                           NMI" Elistrirt ni arms at Dallas
                                          No. 05-12-00680-CV


                                   ELIAS THOMPSON, Appellant

                                                     V.

                   HSBC BANK USA NATIONAL ASSOCIATION, Appellee


                                                ORDER

        We DENY appellee' s November 16, 2012 amended motion to dismiss the appeal.

        On July 20, 2012, the Court received notice from the district clerk' s office that the clerk's record

has not been filed because appellant has not paid the clerk' s fee. Accordingly, we ORDER appellant

to provide this Court, within TEN DAYS of the date of this order, with either: (1) written verification

that appellant has paid the clerk' s fee; or (2) written documentation that appellant is entitled to proceed

without payment of costs. See Tex. R. App. P. 37.3(b). We caution appellant that if the Court does not

receive the required documentation within the time specified, the Court will dismiss the appeal for want

of prosecution. See Tex. R. App. P. 37.3(b).